internal_revenue_service release number release date date june 200x org name of organization year ist tax_year end date year 2nd tax_year end date org uil department of the treasury arka monterey park blvd north rulon white blvd ogden ut taxpayer_identification_number xx-xxxxxxx form_990 990-t tax_year s ended year year person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter rev catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter revoking your exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form_6018 report of examination envelope letter rev catalog number 34801v form 886-a rev date schedule number or exhibit explanations of items tax identification_number xx-xxkxxxxk name of taxpayer org year period ended year year legend org name of organization year tax_year end date year tax_year end date date effective date of revocation issue name tax exempt status under sec_501 c per return sec_501 c veterans organization per exam corporation filing f1120 issue whether org qualifies for exemption under sec_501 of the internal_revenue_code alternative issue tax on instant bingo revenue is considered unrelated_business_income and is taxable on f990-t facts exhibit a provides copies of the internal_revenue_service correspondence requesting that exempt_organization file the form_990 and f 990-t for the tax periods ending year and year exempt_organization failed to respond to the internal_revenue_service correspondence and phone calls or file the forms for the tax periods indicated above lottery commission indicates the organization filed alternative issue a report from the quarterly conductor reports with revenue specified as instant bingo totaling dollar_figurexx xxx that correspond with the organization's fiscal_year of year the instant prizes shown for that same time frame on the quarterly conductor reports totaled dollar_figurexx xxx the net effect is a profit from instant bingo of dollar_figurexx xxxx for fiscal_year instant bingo receipts for year were dollar_figurexx xxx with prizes of dollar_figurex xxx making a net profit of dollar_figurexx xxx f990-t was not filed for the year and year fiscal tax years law sec_6001 of the code provides that every person liable for any_tax imposed by the code or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 of the code provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items tax identification_number xx-xxxxxxxk name of taxpayer org year period ended year year records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 of the regulations provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rev_rul 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status - in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status and to determine its liability for any unrelated_business_income_tax alternate issue law sec_4421 c defines wager to include any wager placed in a lottery conducted for profit sec_4421 defines lottery as including the numbers game policy and similar types of wagering the term does not include a any game of a type in which usually i the wagers are placed ii the winners are determined and iii the distribution of prizes or other_property is made in the presence of all persons placing wagers in such game and b any drawing conducted by an organization exempt from tax under sec_501 and sec_521 if no part of the net_proceeds derived from such drawing inures to the benefit of any private_shareholder_or_individual form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service form 886-a rev date schedule number or exhibit explanations of items name of taxpayer org tax identification_number xx-xxxxxxk year period ended year year sec_44_4421-1 of the wagering tax regulations provides that in general a lottery conducted for profit includes any scheme or method for the distribution of prizes among persons who have paid or promised a consideration for a chance to win such prizes usually as determined by the numbers or symbols on tickets as drawn from a lottery wheel or other receptacle or by the outcome of an event provided such lottery is conducted for profit the term also includes enterprises commonly known as policy or numbers and similar types of wagering where the player selects a number or a combination of numbers and pays or agrees to pay a certain amount in consideration of which the operator of the lottery policy or numbers game agrees to pay the prize or fixed sum of money if the selected number or combination of numbers may appear or be published as a series of numbers in the payoff prices of a series of horse races at a certain race track or in the united_states treasury balance reports or the reports of a stock or commodity exchange this description is not intended to be restrictive hence the substitution of letters or other symbols for numbers or a different arrangement for determining the winning number or combination of numbers does not alter the fundamental nature of a game which would otherwise be considered a lottery the operation of a punchboard or a similar gaming device for profit is also considered to be the operation of a lottery it is the irs's position that the organization failed to meet the reporting conclusion requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under c of the internal_revenue_code accordingly the organization's exempt status should be revoked effective date form_1120 returns should be filed for the tax periods ending june 200x conclusion for alternative position it is the irs’s position that instant bingo is an activity covered under the definition of a wager since winners are predetermined in each box of cards purchased employment_tax returns were filed for the quarters corresponding to the bingo activity and it is further concluded that the instant bingo activity was conducted by employees which supports consideration of the net_revenues from the instant bingo being treated as unrelated_business_taxable_income and a tax_assessment relating to that income as follows using the tax_rate schedule for corporations - year ubti - dollar_figurexx xxx x dollar_figurex xxx xx tax owed year ubti - dollar_figurexx xxx x dollar_figurex xxx xx tax owed the failure_to_file and failure_to_pay_tax penalties would also apply form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
